Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.
Response to Arguments
Applicant's arguments filed 1/7/2022 have been fully considered. Applicant has argued that the prior art relied upon in the last Office Action does not disclose or suggest the limitations of the amended claims.  New ground of rejection are made.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 
Claims 3, 7, 8,   16 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarsa (US 2008/0023711 A1).
Re claim 16: Tarsa discloses a light emitting device including
 A lead frame 52 (para. 0057 and Fig. 2) including a die paddle, the paddle being the part on which the LED 48 is mounted (para. (para. 0057 and Fig. 2) and a spaced apart lead
A light emitting die 48 on the die paddle (Fig. 2 and para. 0057)

A second end bonded to a region forming a second necking region, as Takada shows the wire 20 attached at a second region
A first resin covers only the first nicking area leaving the rest free of the first resin, as shown in Fig. 1
A second resin covering the first resin directly the area free of the first resin  as shown in Fig. 1 and the wire, the second resin may include epoxy (para. 0025)
The first resin having a hardness lower than that of the second resin, as stated above, is disclosed by Tarsa.
Tarsa does not explicitly state a die paddle, however the die support disclosed by Tarsa as stated above is considered to correspond to a die paddle to one of ordinary skill in the art.
Re claim 3:  Tarsa discloses silicone resin for the first material, which is the first or inner material is silicone (para. 0038).
Re claim 7:  Tarsa discloses the second cover or the lens can include epoxy (para. 0025), as Tarsa discloses silicone and epoxy, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used silicone and epoxy for the second material or the lens because Tarsa discloses materials which are  art recognized equivalence for the same purpose which would be within the ordinary skill to combine  (MPEP 2144.06(I) combining equivalents known for the same purpose).
Re claim 8:  Tarsa discloses a light emitting diode (LED) die (para. 0057).



Claims 5 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Tarsa as applied to claim 3  above, and further in view of Wallin et al (US 2020/0032062 A1)(“Wallin”) .
Tarsa  discloses the limitations of claim 3 as stated above.  Tarsa is silent with respect to the recited range of dynamic viscosity before curing.
Wallin, in the same field of endeavor of forming silicone structures (Abstract), discloses that for printing silicone structures, a range of dynamic viscosity of 5 Pas or less is preferred (para. 00066).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the range of dynamic viscosity disclosed by Wallin with the device disclosed by Tarsa  in order to obtain the benefit of a range which is preferred for printing, which Oka discloses is a method of art recognized suitability for forming the silicone structures (MPEP 2144.07).
Re claim 27:  additional resin cover separated from the firs resin cover covering only a second necking area is obvious, as duplication of parts is obvious (MPEP 2145(VI)(B)Duplication of parts).
Re claim 28:  The arrangement disclosed by Tarsa is expected to inherently relieve stress on the first end of the wire, as Tarsa discloses the layers as stated in the rejection of claim 16. 


Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Tarsa as applied to claim 16 above, and further in view of Sun et al (US 2007/0215896 A1)(“Sun”).
  Tarsa discloses the limitations of claim 16 as stated above.  Tarsa is silent with respect to the recited Shore hardness.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Sun with the device disclosed by Tarsa in order to obtain the benefit of protection of the portions of the device covered by the silicone resin.


Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarsa (US 2008/0023711 A1) in view of  Okazaki (US 2006/0043407 A1) .
Tarsa discloses the limitations of claim 16 as stated above.  Tarsa is silent with respect to the recited relative transmissivitiy.
Ozaki discloses a first resin cover  of silicone, as Okazaki discloses the silicone is a soft resin (para. 0093),  as stated above.  Okazaki discloses a second resin cover 40,  covering the first resin cover, formed of epoxy (para. 0094).  Okazaki discloses a light emitting diode (LED ) die (para. 0003 and 0077).   Okazaki discloses the   material 40 in Fig. 16 is formed of transparent material (para. 0038) and the material 154 may be reflective (para. 0095 and Fig. 16), as Okazaki discloses fillers may be included in the material 145 to enhance reflectance (para. 0095), which is a disclosure that the transmissivity of the first resin being lower than the second, as the layer 40 is the second cover.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Ozaki with the device disclosed by Tarsa in order to obtain desirable transmittivity of the layers.



Claims 17, 23 and  24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US 2006/0043407 A1)  in view of Kim et al (US 2011/0140143 A1)(“Kim”) and of Matsuda et al (US 2009/0108282 A1)(“Matsuda”) .
Okazaki in view of Kim and of Matsuda discloses a method of forming a light emitting device as Ozaki discloses a method of making a light emitting device ( para. 0003)
Including a lead frame  including a portion 10 which corresponds to a die paddle portion  (Fig. 1A) and a lead portion 11,
A light emitting die 50 is attached to the die paddle portion (Fig. 1A and para .0036)
And a wire bond 35 attached to the lead portion 11 (para. 0038 and Fig. 1A), the wire being from the first necking area , as Okazaki discloses a wire bond 35  from the die to the lead (Fig. 7 and para. 0062)
Forms a first necking area on the die end, as the connection point of the lead 35 on the die corresponds to a necking point (Fig. 7)
  Okazaki discloses a light emitting die 50 is attached to the die paddle portion (Fig. 1A and para .0036).
the lead frame disclosed by Okazaki corresponds to a die paddle (para. 0067 and Fig. 7)  and a lead 11, and Fig. 7 shows the portion corresponding the  die paddle is spaced from the lead, the steps including 
bonding the light emitting die to the lead with a wire, as Okazaki discloses bonding the chip to lead which corresponds to the paddle and bonding the bonding wire 35 to the other lead (para. 0042 and Fig. 16)
the first end of the wire and a region of the light emitting die to which the first end of the wire is bonded form a first necking area 154 (Fig. 16 and para. 0093-0094)

 A second resin cover 40,  covering the first resin cover, formed of epoxy (para. 0050)
covering the first necking area with a first resin cover 154 (Fig. 16 and para. 0093) and 
forming a second resin cover 40 on and to seal the first resin cover, the die, and the wire (Fig. 16 and para. 0093) , the first resin cover has a hardness lower than a hardness of the second resin cover.
A light emitting die 50 on the portion corresponding to the die paddle  (para. 0069 and Fig. 7), which will be referred to as the die paddle, as the portion to be referred to as the die paddle corresponds to a die paddle,
A wire bond 35  from the die to the lead (Fig. 7 and para. 0062)
Forms a first necking area on the die end, as the connection point of the lead 35 on the die corresponds to a necking point (Fig. 7)
A first resin cover only on the first necking area, the resin preferably of silicone, as Okazaki discloses the silicone is a soft resin (para. 0093)
 A second resin cover 40,  covering the first resin cover, formed of epoxy (para. 0094)
The first resin cover has a hardness lower than that of  the second resin cover, as Okazaki discloses the silicone is a soft resin (para. 0093) and is the material of the layer 154 which is the first necking layer  (Fig. 16). 
Okazaki in view of Kim and of Matsuda  is silent with respect to the second end of the wire and a region of the lead to which the second end of the wire is bonded form a second necking area and the device further includes another first resin cover covering the second necking area and the second resin cover further covers another first resin cover.
Kim, in the same field of endeavor of improved wire bonding for light emitting devices (Abstract), discloses silicon insulating material C which is disclosed to be a  material molded only on a 
Matsuda, in the same field of endeavor of LED chip wiring encapsulation (Abstract), discloses that the wiring portions can be encapsulated by silicon-containing resin portions 71 and 73 which are silicone resins (para. 0086 and 0088 and Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim with the device disclosed by Ozaki in order to obtain the benefit of protecting the ends of the wiring which is bonded to the metal frame as disclosed by Kim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the silicon containing material disclosed by Kim is a resin, of which silicones are well known in the art and which Matsuda discloses for protecting portions of wiring in LED packaging.
 Okazaki discloses a light emitting die 50 is attached to the die paddle portion (Fig. 1A and para .0036).
Re claim 23:  Okazaki disclose a light emitting diode (LED ) die (para. 0003).
Re claim 24:  Okazaki discloses the   material 40 in Fig. 16 is formed of transparent material (para. 0038) and the material 154 may be reflective (para. 0095 and Fig. 16), as Okazaki discloses fillers may be included in the material 145 to enhance reflectance (para. 0095), which is a disclosure that the transmissivity of the first resin being lower than the second, as the layer 40 is the second cover.  
Re claim 25:  additional resin cover separated from the firs resin cover covering only a second necking area is obvious, as duplication of parts is obvious (MPEP 2145(VI)(B)Duplication of parts).

. 


Claims 18 and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarsa as applied to claim 17 above, and further in view of Livesay et al (US 2014/0042467 A1)(“Livesay”).
Tarsa  discloses the limitations of claim 17 as stated above.  Tarsa is silent with respect to dispensing.   
Livesay, in the same field of endeavor of forming light emitting devices (Abstract), discloses inkjet printing, which is a dispensing method, for  dielectric layers formed of, for example, silicones such as polysiloxanes (para. 0088).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the dispensing method disclosed by Livesay with the method disclosed by Tarsa  in order to obtain the benefit of control of the coverage of forming the desired layer of material.
Re claim 22:   The combination of TArsl and Livesay also discloses the second resin cover included casting an epoxy resin, as  Tarsa discloses   covering the first resin cover, formed of epoxy (para. 0094), the first resin cover has a hardness lower than that of  the second resin cover, as Tarsa discloses the silicone is a soft resin, as stated above in the rejection of claim 16.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Tarsa and Livesay as applied to claim 18 above, and further in view of Wallin et al (US 2020/0032062 A1)(“Wallin”) .
Tarsa discloses the limitations of claim 18 as stated above.  Tarsa is silent with respect to the recited range of dynamic viscosity before curing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the range of dynamic viscosity disclosed by Wallin with the device disclosed by Tarsa in order to obtain the benefit of a range which is preferred for printing, which Oka discloses is a method of art recognized suitability for forming the silicone structures (MPEP 2144.07). 

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Tarsa in view of Livesay as applied to claim 18 above, and further in view of Sun et al (US 2007/0215896 A1)(“Sun”).
Re claims 20-21:  Tarsa in view of Livesay discloses the limitations of claim 18 as stated above.  Tarsa in view of Livesay is silent with respect to the recited Shore hardness.
Sun, in the same field of endeavor of light emitting diode packaging, discloses that for protection of a light emitting device a silicone material with a shore hardness of A40 to D70, which is within  the recited range and therefore anticipates the recited range (MPEP 2131.03).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Sun with the device disclosed by Tarsa in view of Livesay in order to obtain the benefit of protection of the portions of the device covered by the silicone resin.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895